—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered May 7, 1992, convicting him of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the prosecutor’s summation constituted reversible error. The comments in question constituted either fair response to defense counsel’s summation theory of police misconduct (see, People v Colonna, 135 AD2d 724), or fair comment on the evidence *454presented by the defendant (see, People v Ovalle, 162 AD2d 156, 157). Eiber, J. P., O’Brien, Santucci and Joy, JJ., concur.